Donley, J.
—It was competent for the court, on motion and notice to the plaintiff in error, to amend the entry of a previous term of the court, so that the action of the court shall truly appear by the record. This is believed to have been settled in the case of Burnett v. The State, 14 Tex., 456.. It is there said: “ A record so amended 'stands as if it had never been defective, or as if the entries had been made at the proper term.”
No error is perceived in the record as it now appears in this court, and the judgment is
Aeeirmed.